Citation Nr: 0212055	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
diabetes mellitus, hypertension, a psychiatric disorder with 
depression and/or organic affective disorder, and a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, witness


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1975.  He did not serve in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied 
entitlement to service connection for diabetes mellitus.

2.  In an unappealed Board decision dated in April 1990, the 
Board denied service connection for a chronic back disorder, 
hypertension and organic affective syndrome.

3.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision and April 1990 Board 
decision, considered in conjunction with the record as a 
whole is new, but not material, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The unappealed June 1998 rating decision which denied 
entitlement to service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The April 1990 Board decision which denied entitlement to 
service connection for a chronic back disorder, hypertension 
and organic affective syndrome is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001).

3.  New and material evidence to reopen the claims for 
service connection for diabetes mellitus and hypertension, a 
psychiatric disorder and a low back disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
request to reopen his claims for service connection for 
diabetes mellitus and hypertension, a psychiatric disorder 
and a low back disorder and its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  By virtue of the rating 
decision, statement of the case, supplemental statements of 
the case and letters issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the reasons and bases for the VA denial, the information 
and evidence necessary to substantiate the veteran's claims, 
as well as the applicable law.  The VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Service medical records and post service 
private and VA treatment reports are of record.  There has 
been no identification of any outstanding records with regard 
to the request to reopen his claims.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and diabetes mellitus becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  As the 
veteran did not serve in Vietnam, no presumption of service 
connection for diabetes mellitus is for application based 
thereon.  66 Fed. Reg. 23166-23169 (May 8, 2001) (to be 
codified at 38 C.F.R. § 3.309(e)).

A June 1998 rating decision denied entitlement to service 
connection for diabetes mellitus.  No appeal was taken from 
that determination.  As such, that rating decision is final 
as to evidence considered therein.  38 U.S.C.A. § 7105.  An 
April 1990 Board decision denied the veteran's request for 
service connection for a chronic back disorder, hypertension 
and organic affective syndrome (later known as psychiatric 
disorder with depression and organic affective syndrome).  No 
appeal has been taken from that decision and it is final.  38 
U.S.C.A. § 7104.  

A finally denied claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  38 U.S.C.A. §§  5108, 7105; 38 
C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).


If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The Board has thoroughly reviewed the evidence associated 
with the veteran's claims file following the June 1998 rating 
decision and April 1990 Board decision, and finds that new 
and material evidence has not been submitted to reopen the 
veteran's claims.  The evidence associated with the claims 
file at the time of the prior final denials included the 
veteran's service medical records, post service VA and 
private medical treatment reports, and numerous statements by 
the veteran in support of his claims.  At that time, the 
evidence did not establish that there was competent evidence 
of a nexus between the veteran's post service disabilities 
and service.  The evidence received subsequent to the prior 
final denials includes numerous statements from the veteran 
with regard to his post-service behavior and various VA 
treatment reports. 

Outpatient treatment reports from VAMC Evansville dated June 
1992 to December 1997 show treatment for hypertension, some 
evidence of high blood pressure, and other non-related 
ailments.  However, there is no indication in the evidence 
that any of the veteran's disabilities relate back to his 
time in service.  Records from VAMC Marion dated May 1998 to 
September 1998 show treatment for the veteran's behavioral 
problems/depression.  An entry in June 1998 indicated that 
the veteran felt his depression started while in service, by 
getting "picked at" constantly by another.  He eventually 
wound up blowing up and was hospitalized in a mental 
institution for a 3-day evaluation.  He denied ever being 
treated for anything as an outcome of this.  Additional 
outpatient records from VAMC Evansville dated May 1998 to 
April 1999 show continued treatment for 
psychological/depressive disorders, but no indication of any 
relationship to service.

A videoconference hearing was conducted before a member of 
the Board in April 2002.  The veteran stated that at the time 
of his entrance examination, he was not aware of his family 
history of diabetes.  He stated that his diabetes was 
aggravated while he was in service, and that he suffered from 
a lot of dizziness and headaches.  With regard to 
hypertension, the veteran stated that he was told that his 
blood pressure was a little high while in service.  The 
veteran also stated that while in service he had been 
harassed and tormented by a sergeant in his group which 
caused him to go to a mental clinic and wound up diagnosed 
with a personality disorder.  With regard to his back, the 
veteran stated that he injured his back while in service when 
he held back an airplane engine in order to save another 
person from being injured.  He also stated that he injured 
his back again while trying to open a large garage door.  The 
veteran did go to see the doctor, and was prescribed Valium 
in both instances.  The Valium seemed to work at the time, 
along with some stretching.  He did not go see the doctor for 
back pain until the early 1990's because he felt that there 
was nothing anyone could do for him.  He continued to take 
painkillers.  Following service, he attended college.  His 
back condition bothered him while he sat in classes, and 
caused him to go on breaks a lot. 

The veteran also submitted additional evidence which included 
his own statements, treatment reports from VAMC Evansville 
and from VAMC Marion from 1999-2001.  These records show 
ongoing treatment for his various disabilities, but no 
evidence of any relationship to service.

Upon examination of the evidence, the Board finds that the 
statements from the veteran, the VA treatment reports, and 
the veteran's hearing testimony from April 2002 are new, as 
they were not previously of record, but are not material 
evidence sufficient to reopen the veteran's claims of service 
connection for diabetes and hypertension, a psychiatric 
disorder and a low back condition.  The statements and 
testimony are essentially duplicative of contentions 
previously of record that service connection could be 
granted.  However, such subjective observations were 
previously documented of record.  Further, the additional VA 
medical records simply confirm post service diagnoses of the 
veteran's medical conditions.  They show ongoing treatment of 
the veteran's disabilities, but show no indication that the 
disabilities are related in any way to the veteran's service.  
Without any evidence that tends to demonstrate that the 
veteran's disabilities were incurred in or aggravated by 
military service, his claims cannot be reopened.

In making the determinations herein, the Board has considered 
the veteran's numerous statements and his April 2002 hearing 
testimony.  While the veteran's testimony is considered 
credible insofar as he testified concerning his observable 
symptoms and belief in the merits of his claims, he is not 
competent to offer a medical diagnosis or opinion.  As the 
preponderance of the evidence is against the claims, there is 
no benefit of the doubt to resolve in the veteran's favor.

After reviewing the foregoing evidence, the Board finds that 
the additional evidence, considered in conjunction with the 
record as a whole, is not new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for diabetes mellitus and hypertension, a 
psychiatric disorder and a low back disorder.  Rather, the 
Board finds that this evidence is cumulative or redundant, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence has not been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for diabetes mellitus and hypertension, a 
psychiatric disorder and a low back disorder and, the appeal 
is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

